PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Calasso et al.
Application No. 16/142,887
Filed: 26 Sep 2018
For: MEDICAL INFUSION DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.28 filed February 10, 2021.  

The request is DISMISSED.

The fee deficiency could not be paid from the deposit account listed on the request.  The 
deposit account is closed.

Further correspondence with respect to this matter should be delivered through one of the 
following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By Internet:		EFS-Web1 



Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)